DETAILED ACTION
This Office Action is in response to Applicant’s communications filed on 07/19/2021 in response to the Non-Final Office Action dated 04/19/2021.
Claims 1-20 are present for examination.
Previous rejection of Claims 1-20 under 35 U.S.C. 112 (a) has been withdrawn.
Previous rejection of Claims 1-20 under 35 USC 112 (b) has been withdrawn.

Allowable Subject Matter
Claims 1-20 are  allowed.

Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record, either taken alone or in combination, fails to teach, suggest or render obvious the claim limitations, “variably set at least any of bandwidth of a subcarrier or time length of a subsymbol in a first radio resource, store, in the storage, information indicating setting content of the first radio resource in a second radio resource, wherein the second radio resource has predetermined values set for the bandwidth of the subcarrier and the time length of the subsymbol, the predetermined values being predetermined in both the circuitry' and a receiving terminal, and control modulation and transmission of the first radio resource and the second radio resource to the receiving terminal” in Claim 1. None of the prior art of record provides reasonable motivation to variably set at least any of bandwidth of a subcarrier or time length of a subsymbol in a first radio resource, store, in the storage, information indicating setting content of the first radio resource in a second radio resource, then control modulation and transmission of the first radio resource and the second radio resource to the receiving terminal.
Kadous and Koorapath are considered the closest art references in Examiner’s search: 

Koorapaty (US 2014/0126498) discloses a method for flexible spectrum or bandwidth support in a cellular communication network (see ABSTRACT and FIGS. 7-8 and 10-12). Koorapaty illustrates a flexible bandwidth carrier having a non-standardized bandwidth (see FIG. 7), wherein the non-standardized bandwidth carrier 20 is a stand-alone carrier that includes PSS/SSS and PBCH containing MIB in the central six RBs of the non-standardized bandwidth carrier 20, in which although MIB provides or indicates standardized bandwidth as a system bandwidth of the downlink carrier from the base station, Koorapaty fails to disclose any specific setting values for PSS/SSS in assigned resources 6PRB.
Claims 18-20 recites same or similar claim limitations as mentioned above. Claims 18-20 are allowed for the same reasons of Claim 1. Depending Claims 2-17 are allowed for the same reasons by virtue of their dependency of independent Claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIHUA ZHANG whose telephone number is (571)272-4326.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RUIHUA . ZHANG
Examiner
Art Unit 2416



/RUIHUA ZHANG/Primary Examiner, Art Unit 2416